United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1618
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                      James Robinson, also known as Richie

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: September 18, 2012
                            Filed: September 27, 2012
                                  [Unpublished]
                                  ____________

Before MELLOY, BEAM, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      James Robinson appeals his 33-month, within-Guidelines sentence for
misprison of a felony in violation of 18 U.S.C. § 4, relating to his involvement in a
methamphetamine conspiracy. Robinson argues the sentence is substantively
unreasonable because the district court1 gave too much consideration to his extensive
criminal history and not enough consideration to other mitigating factors. We have
carefully reviewed the sentencing transcript and find these arguments to be without
merit. The district court did not abuse its considerable discretion in sentencing
Robinson to 33 months in prison. See United States v. Woodard, 675 F.3d 1147, 1151
(8th Cir. 2012) (standard of review). Accordingly, we affirm.
                       ______________________________




      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.

                                         -2-